WESTON, Judge
(dissenting):
I believe that the duplicative punishments in this case can be fully cured without the need for a rehearing on sentence. Adjusting the Appellant’s sentence with the credit required by U.S. v. Pierce, 27 M.J. 367 (C.M.A.1989) is sufficient; further relief is neither appropriate nor required.
I adhere to my earlier opinion in this case and continue to find the argument for applying the doctrine of waiver compelling. However, even if waiver is not applied here, I believe the same outcome should result. I simply do not consider the Government’s introduction at sentencing of documents recording the Appellant’s prior Article 15 on three of the offenses to be error in the context of this ease.
Although the majority concludes that the prior Article 15 proceeding should be “voided” and removed from the Appellant’s service record following conviction, doing so doesn’t erase the relevance of the Appellant’s recidivism. I think the fact that Appellant was sanctioned by his Commanding Officer for violating Article 112a, just 6 days before committing another violation of Article 112a, remains a highly relevant matter in aggravation. Excluding that information from con*767sideration by the sentencing authority would, in such circumstances, significantly degrade the ability of the sentencing authority to do justice in the case of an accused. I do not read Pierce nor do I read Article 15 as prohibiting the Government from introducing this evidence during the sentencing phase of the trial when the Defense does not object.